341 F.2d 109
Lloyd A. HARDESTY and Esther L. Hardesty, his wife, Appellants,v.M. SLOANE, a/k/a Max Sloane, Appellee.
No. 21145.
United States Court of Appeals Fifth Circuit.
February 2, 1965.

Walter C. Dunigan, Coral Gables, Fla., for appellants.
Herbert E. Kaufman, Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, and MOORE* and BELL, Circuit Judges.
PER CURIAM.


1
The only issues raised by this appeal are issues of fact. Their resolution by the district court appears to be supported by substantial evidence. There the matter ends.


2
The judgment is affirmed.



Notes:


*
 Of the Second Circuit, sitting by designation